DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Quayle Action
This application is in condition for allowance except for the following formal matters: 
Objection to the Specification (see below).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Electronic device that prevents malfunction in rolled or folded area”. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to disclose “an electronic device, comprising: a display layer including an active area and a peripheral area adjacent to the active area, wherein the active area includes a first area in which an image is displayed; a sensor layer disposed on the display layer and including a plurality of sensing electrodes; a controller configured to generate a change signal in response to a change in a surface area of the first area; a display driver configured to transmit a horizontal synchronization signal to the display layer in response to the change signal; and a sensing driver configured to control at least some of the plurality of sensing electrodes in response to the horizontal synchronization signal”.
Dependent claims 2-14 are allowable for at least the same reason.
Regarding independent claim 15, the prior art fails to disclose “An electronic device, comprising: a display layer including an active area, wherein the active area includes a first area in which an image is displayed; a sensor layer disposed on the display layer and including a plurality of sensing electrodes; a controller configured to detect a change in a surface area of the display layer and generate a change signal including information about the surface area of the first area; a display driver configured to generate a vertical synchronization signal and generate a horizontal synchronization signal in response to the change signal; and a sensing driver configured, in response to the horizontal synchronization signal, to drive sensing electrodes overlapping the first area among the plurality of sensing electrodes and not to drive the remaining sensing electrodes among the plurality of sensing electrodes”.
Dependent claims 16-20 are allowable for at least the same reason.
Hong et al. in US 2016/0313846 disclose a foldable display and Noto in US 2015/0212644  disclose a display where control of the sensing electrodes is based on a horizontal synchronization signal provided to the display layer (Hong’s par. 77 and Figs. 8-15)(Noto’s Fig. 9), but neither Hong or Noto fail to disclose the generation of the horizontal synchronization signal in response to a change signal which includes information about a surface area that has changed, as necessary for claims 1 and 15.
Cho in US 2014/0125639 discloses generating a horizontal synchronization signal in response to an aspect ratio (Cho’s Figs. 10-14 and par. 74-75) but fails to disclose the change signal which includes information about a surface area that has changed or driving sensing electrodes in response to the horizontal synchronization signal as necessary for claims 1 and 15.
Nor does any other prior art disclose ALL features as described in independent claims 1 or 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621